            Case 5:20-cv-00061-gwc Document 55 Filed 02/23/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                               DISTRICT OF VERMONT


Nilay Kamal Patel and Rachel A.                                Court File No. 5:20-cv-61-gwc
Gladstone,

                  Plaintiffs,

       v.                                          DEFENDANT’S FIFTH NOTICE OF
                                                    SUPPLEMENTAL AUTHORITY
University of Vermont and State                         IN SUPPORT OF ITS
Agricultural College,                                  MOTION TO DISMISS
                  Defendant.


       Defendant respectfully notifies the Court of the following supplemental authority in

further support of its Motion to Dismiss Plaintiffs’ Class Action Complaint:

   •   Oyoque v. DePaul Univ., No. 20 C 3431, 2021 WL 679231 (N.D. Ill. Feb. 21, 2021),
       attached hereto as Exhibit 1.

Dated: February 23, 2021                            OFFICE OF THE GENERAL COUNSEL


                                                    /s/ Sharon Reich Paulsen
                                                    Sharon Reich Paulsen – 5680
                                                    Sharon.Reich.Paulsen@uvm.edu

                                                    Office of the General Counsel
                                                    UNIVERSITY OF VERMONT
                                                    Waterman 357
                                                    Burlington, VT 05405-0160
                                                    Telephone: +1 802 656 8530

                                                    FAEGRE DRINKER BIDDLE & REATH LLP

                                                    Sean R. Somermeyer (admitted pro hac vice)
                                                     sean.somermeyer@faegredrinker.com
                                                    Andrew B. Murphy (admitted pro hac vice)
                                                     andrew.murphy@faegredrinker.com

                                                    2200 Wells Fargo Center
                                                    90 South Seventh Street
Case 5:20-cv-00061-gwc Document 55 Filed 02/23/21 Page 2 of 2




                                   Minneapolis, MN 55402
                                   Telephone: +1 612 766-7000

                                   Attorneys for Defendant




                             -2-
